DETAILED ACTION


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gadre et al. (US 20170114605).

Regarding claims 5 and 11, Gadre discloses An annular seal and lockdown assembly between a hanger (27) and a wellhead housing (11) (fig 1), comprising: a seal assembly (35, 37) between the hanger and the wellhead housing (fig 1), the seal assembly having an energized position ([0033]); a supporting structure (43, 45) comprising a rigid portion (43) of an actuator ring (43, 45), a flexible portion (45) of the actuator ring (fig 2), and a lockdown ring (59) (fig 2); a first load path directed, when the seal assembly is in the energized position, from the hanger through the rigid portion of the actuator ring to the seal assembly such that the position of the hanger relative to the 

Regarding claim 6, Gadre further discloses that the flexible portion of the actuator ring is capable of compression when a load is applied to the seal assembly ([0034]).

Regarding claim 7, Gadre further discloses that the flexible portion of the actuator ring is selected from the group consisting of a bladder, one or more collapsible or compressible members, and a combination of a collet and bump (figs 1-2, [0029]-[0030]).

Regarding claim 8, Gadre further discloses that the actuator ring further comprises a first tapered surface (57), and the lockdown ring comprises a second tapered surface (61), the first tapered surface and the second tapered surface interacting to form a tapered interface of the supporting structure (figs 1-2, [0028]), relative axial movement between the actuator ring and the lockdown ring at the tapered interface acting to drive the lockdown ring toward the wellhead housing (figs 1-2, [0028]).

Regarding claim 9, Gadre further discloses that the rigid portion of the actuator ring includes a pin (49), and the flexible portion of the actuator ring defines a notch 

Regarding claim 10, Gadre further discloses protrusions (63, 65) on the lockdown ring to engage the wellhead housing when the seal assembly is in the energized position (figs 1-2, [0028]).

Regarding claim 12, Gadre further discloses compressing the flexible portion of the actuator ring to allow for positional variation between the wellhead housing and the lockdown ring ([0034] discloses that the slots 67, 69 in ring 45 creates a reduction in stiffness that allows positional variation between the wellhead housing and the lockdown ring).

Regarding claim 13, Gadre further discloses dissipating the reactive forces in the flexible portion of the actuator ring to prevent the reactive forces from reaching the seal assembly ([0034] discloses that the slots 67, 69 in ring 45 creates a reduction in stiffness that allows the dissipation of reactive forces in the flexible portion of the actuator ring to prevent the reactive forces from reaching the seal assembly.)




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gadre et al. (US 20170114605) as applied to claim  above, and further in view of Galle et al. (US 20130087977)

Regarding claim 14, Gadre is silent regarding the fact that the flexible support member is a spring and the step of dissipating the reactive forces in the flexible support member comprises compressing the spring. Gadre and Galle disclose similar lockdown mechanism used to well equipment. 
Galle teaches the use of a spring (241, 242) as a flexible member and the step of dissipating the reactive forces in the flexible support member comprises compressing the spring ([0048]-[0049]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Gadre and Galle before him or her, to substitute the flexible element of Gadre with the spring of Galle in order to efficiently transfer axial energy from the locking ring to the seal ring ([0049]).

Allowable Subject Matter

Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 






/DANY E AKAKPO/Examiner, Art Unit 3672         

01/28/2022